Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Faustino Lichauco (Reg. No.41942) on 04/27/2022. Claim 32 ending with comma is corrected with period “.” as to put the application in conditions for allowance. The claims were amended as follows:

List of Claim:

32. (Amended) The method of claim 17, wherein a third time-period corresponds to the sum of a first time-interval, a second time-interval, and a third time-interval, wherein the third time-period is selected from the group consisting of the first time-period and the second time-period, wherein the first time-interval is an exposure time of the photodiodes of the group of photodiodes to a third light source, the third light source being selected from the group consisting of the first light source and the second light source, wherein the second time-interval is a recording time for recording the signal acquired by each photodiode in said group, and wherein the third time-interval is a time interval required for resetting each photodiode of said  group.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698                                                                                                                                                                                                        
FAYEZ A. BHUIYAN
Examiner
Art Unit 2698